Title: From Thomas Jefferson to George Jefferson, 12 May 1801
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington May 12. 1801.
               
               Yesterday your’s of the 7th. came to hand. I am very glad you have sold my tobacco. the expences of my outfit are so very heavy in the beginning that I shall labour hard for three or four months to come. I wish it were possible to find some means, other than bank bills, to make you the remittances of 300. D. June 16. for Bell, 800. D. July 12. for Shore, & 500. D. July 16. for Haxhall. I do not like the risk. we will try to get treasury draughts on the collector of your port.
               Having occasion soon to send the Govr. a draught on your house for 50. D. for the use of a particular person, it brought to my notice that the 50 D. [paiment] to the same person had not been put into my account, as I found by turning to it, & indeed found my draught which you had returned, […] had entirely escaped my memory. I therefore now inclose you fifty Dollars, bank bills of the US. this transaction I presume is not to be entered in my account with your house.  —I am sorry to learn that the prospect of getting fine hams is so indifferent. they are not to be had here. 200. or any smaller number would do, to be forwarded from time to time as procured. accept assurances of my affectionate attachment.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I learn from Sheaff of Phila. that a quarter cask of wine was forwarded to you for mr Randolph, of which I wrote you before. this will be followed by another, & a batch of claret for myself to be forwarded to Monticello, with notice to mr Randolph.
               
            